Name: 2008/465/EC: Commission Decision of 6 June 2008 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania (notified under document number C(2008) 2400) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  agri-foodstuffs;  Europe;  health;  European construction
 Date Published: 2008-06-20

 20.6.2008 EN Official Journal of the European Union L 161/36 COMMISSION DECISION of 6 June 2008 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania (notified under document number C(2008) 2400) (Text with EEA relevance) (2008/465/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Annex VII, Chapter 5, Section B, Subsection I, paragraph (e) thereto, Whereas: (1) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) provide for certain structural requirements for establishments falling within the scope of those Regulations. (2) Annex VII, Chapter 5, Section B, Subsection I, paragraph (a) to the Act of Accession of Bulgaria and Romania provides that certain structural requirements laid down in those Regulations are not to apply to the establishments in Romania listed in Appendix B of Annex VII to the Act of Accession until 31 December 2009, subject to certain conditions. (3) As long as those establishments are in transition, products originating from those establishments should only be placed on the domestic market or used for further processing in Romanian establishments in transition. (4) Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania has been amended by Commission Decisions 2007/23/EC (3) and 2007/710/EC (4). (5) In Romania, certain establishments in the meat, poultrymeat, fish and milk and milk products sectors have completed their upgrading process and are now in full compliance with Community legislation. In addition, certain establishments have ceased their activities. Those establishments should therefore be deleted from the list of establishments in transition. (6) Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. (2) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1243/2007 (OJ L 281, 25.10.2007, p. 8). (3) OJ L 8, 13.1.2007, p. 9. (4) OJ L 288, 6.11.2007, p. 35. ANNEX List of meat, poultrymeat, fish and milk and milk products establishments to be deleted from Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania Meat establishments No Veterinary approval Name of the establishment Address 24 B 764 SC Antrefrig SRL BucureÃti, 062620 28 B 70304 SC Vericom 2001 SRL Str. Turnu MÃ gurele nr. 17, BucureÃti, 041706 90 CJ 120 SC Mariflor SRL Gherla, judeÃ ul Cluj, 405300 114 CV 158 SC Agrochem SRL CÃ ¢mpu Frumos nr. 5, judeÃ ul Covasna, 520072 115 CV 1776 SC Lefrumarin 2000 SRL MicloÃoara, str. LateralÃ  nr. 201, judeÃ ul Covasna, 525104 121 DJ 222 SC Elisiria SRL Podari, judeÃ ul Dolj, 207465 122 DJ 312 SC Olas Prod SRL Craiova, str. N. Romanescu nr. 130, judeÃ ul Dolj, 200738 129 GL 3710 SC Saltempo SRL GalaÃ i, judeÃ ul GalaÃ i, 800830 147 IF 2755 SC Ifantis Romania SRL Otopeni, judeÃ ul Ilfov, 075100 149 IF 2831 SC Picovit Rom Impex SRL PopeÃti Leordeni, str. OlteniÃ ei nr. 220, judeÃ ul Ilfov, 077160 173 MM 5642 SC Selmont SRL Baia Mare, judeÃ ul MaramureÃ, 430530 191 NT 31 SC Dustim SRL Piatra NeamÃ , str. G-ral DÃ scÃ lescu nr. 254, judeÃ ul NeamÃ , 610201 208 PH 4987 SC Ana & Cornel SNC Mizil, str. Amarului nr. 1, judeÃ ul Prahova, cod 105800 245 TL 269 SC Romit SA Tulcea, judeÃ ul Tulcea, 820320 253 TM 1931 SC Agil SRL TimiÃoara, Aleea Viilor nr. 24 A, judeÃ ul TimiÃ, 303700 Poultrymeat establishments No Veterinary approval Name of the establishment Address 8 BR 456 SC Bona Avis SRL OraÃ Ianca, Ãos. BrÃ ilei nr. 3, judeÃ ul BrÃ ila, 817200 21 IS 461 SC Avitop SA IaÃi, Ãos. IaÃi-TÃ ¢rgu Frumos km 10, jud. IaÃi, 707410 23 MS 3896 SC Oprea Avicom SRL CrÃ ieÃti, nr. 5, judeÃ ul MureÃ, 547180 Cold stores No Veterinary approval Name of the establishment Address 7 AR 498 SC Codlea Vial International SRL Arad, Calea 6 VÃ ¢nÃ tori nr. 55, judeÃ ul Arad, 301061 9 AR 570 SC Palrom SRL Ãofronea F.N, judeÃ ul Arad, 310640 18 BR 157 SC Risk SRL BrÃ ila, str. RÃ ¢mnicu SÃ rat nr. 86, judeÃ ul BrÃ ila, 810166 36 CJ 31 SC Macromex SRL Cluj-Napoca, Calea Baciului nr. 179/B, judeÃ ul Cluj, 400230 69 IF 102 SC Exel Delamode Logistic SRL Chiajna, str. Centura nr. 37-41, judeÃ ul Ilfov, 077040 74 MM 141 SC Maruami Com SRL Recea, judeÃ ul MaramureÃ, 227414 78 MS 65 SC Alex Agrocom Impex SRL Ernei, judeÃ ul MureÃ, 547215 81 MS 6666 SC Royal German Fish & Seafood SRL TÃ ¢rnÃ veni, str. Industriei nr. 4/205, judeÃ ul MureÃ, 540700 82 MS 6665 SC Romfleich SRL TÃ ¢rnÃ veni, str. Industriei 4/202, judeÃ ul MureÃ, 540700 85 NT 214 SC Marcel SRL NeamÃ , str. Castanilor nr. 7, judeÃ ul NeamÃ , 610139 86 NT 145 SC Medas Impex Dumbrava RoÃie, str. Dumbravei nr. 182, judeÃ ul NeamÃ , 617185 87 PH 25 SC Casco Distribution SRL Minier, Ãerban Cantacuzino nr. 138, judeÃ ul Prahova, 107247 89 PH 5727 SC Frigoriferul SA PloieÃti, str. Laboratorul nr. 5, judeÃ ul Prahova, 100720 107 B 545 Euroccoling Center SRL BucureÃti, Ãos. Andronache nr. 203, sector 2, 022524 108 B 488 Expomarket Aliment SRL BucureÃti, str. FÃ ¢ntÃ ¢nica nr. 36, sector 2, 021802 131 B 72394 Antepozite Frigorifice PGA SRL BucureÃti, str. FÃ ¢ntÃ ¢nica nr. 36, 021802 Fish establishments No Veterinary approval Name of the establishment Address 2 BC 1662 SC Bonito SRL BacÃ u, str. 22 Decembrie nr. 38, judeÃ ul BacÃ u, 600374 3 BC 4978 SC Salmar Prod SRL ComÃ neÃti, str. 1 Mai, Complex ZÃ voi, judeÃ ul BacÃ u, 605200 Milk and milk products establishments No Veterinary approval Name of the establishment Address 94 CV 23 SC MBI SRL ChichiÃ, judeÃ ul Covasna, 527075 97 DB 716 SC Marion Invest SRL Cranguri, judeÃ ul DÃ ¢mboviÃ a, 137170 115 IL 1127 SC Sami Ian SRL Grindu, judeÃ ul IalomiÃ a, 927140 120 IF 3260 SC DO & DO SRL Pantelimon, judeÃ ul Ilfov, 077145 139 MS 618 SC I.L. Mures SA TÃ ¢rgu MureÃ, judeÃ ul MureÃ, 540390 146 NT 313 SC Prod A.B.C. Company SRL GrumÃ zeÃti, judeÃ ul NeamÃ , 617235 153 NT 607 SC D. A. Secuieni Secuieni, judeÃ ul NeamÃ , 617415 155 NT 37 SC Conf Prod Vidu SNC CrÃ cÃ oani, judeÃ ul NeamÃ , 617145 156 PH 6064 SC Alto Impex SRL BuÃteni, judeÃ ul Prahova, 105500 157 PH 6448 SC Rusara Prodcom SRL Valea CÃ lugÃ reascÃ , judeÃ ul Prahova, 107620 159 PH 3868 SC Micolact SRL Mizil, judeÃ ul Prahova, 105800 160 PH 4625 SC Palex 97 SRL Ciorani, judeÃ ul Prahova, 107155 180 SV 5398 SC Chitriuc Impex SRL BÃ lcÃ uÃ i, judeÃ ul Suceava, 727025 181 SV 5614 SC Cozarux SRL Suceava, judeÃ ul Suceava, 720158 187 SV 737 SC Cavior SRL ForÃ Ãti, judeÃ ul Suceava, 727235 198 TM 6014 SC Friesland Romania SA Deta, judeÃ ul TimiÃ, 305200